UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                 ____________________

                                      No. 14-4532
                                 ____________________

                           UNITED STATES OF AMERICA

                                            v.

                              JEQUELL ROBERT WEST,
                                              Appellant
                                ____________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-13-cr-00365-001)
                       District Judge: Honorable John R. Padova
                                 ____________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 8, 2015

                Before: FUENTES, SMITH, and BARRY, Circuit Judges



                                 ____________________

                                  JUDGMENT ORDER
                                 ____________________


       This cause came on to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted on October 8, 2015.

Jequell West appeals his conviction for possession of a firearm by a convicted felon. He

argues that the District Court erred in denying his motion to suppress the firearm seized
from his car. He claims the firearm is the fruit of an unconstitutional traffic stop. We

disagree and will affirm.

       At approximately 11:36 p.m., Officer Grenier was notified by radio bulletin that

police had received multiple calls reporting shots fired near the intersection of East 23rd

and Crosby Streets, a well-known drug trafficking location. The dispatcher reported that

there was a white vehicle heading east on East 23rd Street towards Madison Street. The

dispatcher did not further describe the vehicle, its passengers, or the identity of the

callers. The dispatcher did not state when the shooting reportedly occurred, but Officer

Grenier interpreted the dispatcher’s use of priority tone to indicate that the shooting was

in progress. Officer Grenier began driving south on Madison Street in his marked police

car. He observed a white vehicle, driven by West, coming from the location of the

reported shooting. Officer Grenier decided to stop the vehicle on the basis of the

vehicle’s white color and the physical and temporal proximity of the vehicle to the

reported shooting.

       West argues now, as he did in his motion to suppress, that these circumstances did

not give rise to reasonable suspicion to stop his car. Reasonable suspicion demands that a

detaining officer “must have a particularized and objective basis for suspecting the

particular person stopped of criminal activity.” United States v. Brown, 448 F.3d 239,

246 (3d Cir. 2006). “In evaluating whether there was an objective basis for reasonable

suspicion, we consider ‘the totality of the circumstances—the whole picture.’” Id. at

246-47 (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)). After a careful

review of the record and of the well-reasoned opinion of the District Court, we find no

                                              2
basis for disturbing the District Court’s ruling. We will therefore affirm for substantially

the same grounds set forth in the record.

       On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

Court that the order of the District Court entered on November 20, 2014, be and the same

is hereby AFFIRMED.

                                   By the Court,

                                   s/ Julio M. Fuentes
                                   Circuit Judge


ATTEST:


s/Marcia M. Waldron,
Clerk


Dated: December 17, 2015




                                             3